Citation Nr: 1641901	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for C-6 on C-7 subluxation with C-7 healed fracture with degenerative changes.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  At the hearing, the Veteran orally entered a waiver for evidence submitted after the case had been certified to the Board.  In an August 2016 correspondence, the Veteran's representative asked for the record to be held open for an additional 30-days.  Again, the Veteran's representative submitted a waiver for evidence submitted after the case was certified to the Board.  Moreover, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDING OF FACT

The Veteran's current cervical spine disability is at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a cervical spine disorder has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Further, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Initially, the Board notes that the Veteran's entrance examination does not note any defects, infirmities, or disorders as to the issue on appeal and he is therefore presumed sound.  See 38 U.S.C. § 1111; see 38 C.F.R.§ 3.304(b)(1) (providing that "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  Nevertheless, the Board recognizes that, in his January 1966 pre-induction report of medical history there is a notation of record that the Veteran had a broken neck in 1964 that bothered him a little.  However, even assuming clear and unmistakable evidence demonstrates an injury preexisted service, the evidence of record does not contain clear and unmistakable evidence that the preexisting injury was not aggravated by service.

The Veteran's service treatment records (STRs) include multiple complaints of neck pain while in service.  See, e.g., October 1966, November 1966, and August 1967 STRs.  In fact, after a visit to the orthopedic clinic in service, the medical professional recommended that the Veteran have his military occupation specialty code (MOS) changed to a non-combat MOS, stating that, because of the Veteran's injuries, he should not be exposed to the constant rigors of an infantryman.  See February 1967 STR.  

The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed the Veteran with C-6 on C-7 subluxation with C-7 healed fracture with confirmed degenerative changes, but opined that the Veteran's cervical spine disability was not at least as likely as not service related or aggravated by the Veteran's service.  In so finding, the examiner stated that the cervical strain with history of C-6-7 subluxation and healed fracture was a preexisting injury that did not return to normal by x-ray.  The examiner further indicated that that Veteran's cervical spine disability would be expected to have pain with function, and that expected degenerative changes over time did happen in service and after service.  The Board notes, however, that the examiner did not address an April 1965 doctor's note reflecting that the Veteran was asymptomatic with good function of the neck in all quadrants.  Additionally, the examiner did not address the Veteran's contention that his neck was fine when he went into service.  See August 2013 VA Form 9.  Finally, it does not appear that the examiner took into account the automobile accident that the Veteran suffered while in service.  See February 1967 STR.  As such, the September 2011 VA examination is accorded limited probative value.

In August 2016, the Veteran submitted a nexus opinion from a private doctor.  The doctor opined that the Veteran's military service training would likely have aggravated the Veteran's neck issues.  In so finding, the doctor noted that the Veteran broke his neck in 1964 and was hospitalized for months.  The doctor went on to note that the Veteran has had ongoing neck issues since that time.  Importantly, the doctor stated that the likely causes of the Veteran's current neck symptoms are his initial injury, natural progression of arthritis over time, as well as his military service after the initial injury.  Specifically, the doctor stated that the Veteran's time in service wearing heavy helmets, carrying equipment, and putting his body through strenuous training would have been a contributor to his symptoms in the past and likely is, in part, why his symptoms are still significant.  The Board finds that the August 2016 private opinion is based on an accurate factual premise and is of significant probative value. 

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim insofar as the September 2011 VA examiner opined that the Veteran's cervical spine disability is not at least likely as not service related or aggravated by service, on this record, the Board simply cannot find that any preexisting cervical spine injury was not aggravated by the Veteran's service.  See Gilbert v. Shinseki, 26 Vet.App. 48, 53 (2012) (holding that "[o]nce the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established").  Additionally, the evidence of record discussed above establishes that it is at least as likely as not that the Veteran's current cervical spine disability is related to an in-service event or injury.  See Holton v. Shinseki, 557 F.3d 1363, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a cervical spine disability is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

Service connection for C-6 on C-7 subluxation with C-7 healed fracture with degenerative changes is granted.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


